DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Please replace claims 3 and 5 with the following:
3. 	The method according to claim 1, wherein the value of the first watermarked
level is processed as:
			
    PNG
    media_image1.png
    51
    304
    media_image1.png
    Greyscale
.
5.	The method according to claim 1, further comprising:
• obtaining a value of a second watermarked level on the basis of a second level of a block,
wherein the values of the first and second watermarked levels are obtained by processing
them as:
		
    PNG
    media_image2.png
    40
    460
    media_image2.png
    Greyscale

		wherein,
L’b stands for the value of a second watermarked level;
Lb stands for a second level;
wherein La > 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-20, the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed. In particular, the most similar invention in the prior art record to the claimed invention of independent claims 1 and 6 is Fallahpour (non-patent literature publication “Tampering Detection in Compressed Digital Video Using Watermarking,” IEEE Transactions of Instrumentation and Measurement, Vol. 63, No. 5, May 2014). Fallahpour describes a method to detect video tampering and distinguish it from common video processing operations, such as recompression, noise, and brightness increase, using a practical watermarking scheme for real-time authentication of digital video (see Abstract). However, Fallahpour does not teach or suggest the limitation: “wherein the value of the first watermarked level is processed as:

    PNG
    media_image3.png
    113
    326
    media_image3.png
    Greyscale
.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662